Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 2- 10, 12, 14-18 and 21-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose a system and a method for “detecting faults in a memory system, the method comprising: performing an operation on at least one memory cell of the memory system, wherein the operation is defined as having a voltage source from a charge pump, and during performance of the operation: receiving a first clock cycle count for a first pulse of the charge pump associated with the at least one memory cell, and storing the first clock cycle count in a first register, transferring the first clock cycle count from the first register to a second register and storing the first clock cycle count in the second register, receiving a second clock cycle count for a second pulse of the charge pump, and storing the second clock cycle count in the first register, and determining whether a fault will occur based on a difference between the first clock cycle count and the second clock cycle count” as recited in claim 1 and in similar claim 10.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Thien Nguyen/           Primary Examiner, Art Unit 2111